By the Court. Daly, J.
The defendant was not entitled to an adjournment, as a matter of right, because his counsel was engaged or absent, and the refusal of the justice to grant it,' furnishes no ground for reversing the judgment.
No objection appears to have been taken to the proof of the assignment. Unless it appear by the return that an objection was made upon the trial, the point is not available upon appeal. Won constat—but the plaintiff, had the objection been made, would have supplied the necessary proof.
The assignor proved that he rendered medical services in the defendant’s family, in the year 1850 and 1851, to the amount of $40. A payment of $17 was admitted, and the plaintiff’s claim was limited to the residue. Any presumption that might have arisen from the date of the receipt for the $17 was removed by the testimony of the assignor, and a receipt is always open to explanation.
The judgment should be affirmed.